Exhibit 10.4

OfficeMax Incorporated

2010 Restricted Stock Unit Award Agreement – Performance Based

Vice Presidents and Above (U.S.)

This Restricted Stock Unit Award (the “Award”) is granted on February 11, 2010
(the “Award Date”), by OfficeMax Incorporated (“OfficeMax”) to <<insert name>>
(“Awardee” or “you”) pursuant to the 2003 OfficeMax Incentive and Performance
Plan, as may be amended from time to time (the “Plan”), and the following terms
and conditions of this agreement (the “Agreement”):

 

1. Terms and Conditions. The Award is subject to all the terms and conditions of
the Plan. All capitalized terms not defined in this Agreement shall have the
meaning stated in the Plan. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control
unless this Agreement expressly states that an exception to the Plan is being
made.

 

2. Potential Award. You are hereby awarded a potential grant of <<insert RSUs>>
Restricted Stock Units (your “Potential RSU Award”) at no cost to you, subject
to the terms and conditions, including adjustments, set forth in the Plan and
this Agreement.

 

3. Minimum Performance Measurement. As a condition of vesting under paragraph 4,
the sum of OfficeMax’s net income from continuing operations available to common
shareholders excluding special items for its fiscal years ending in 2010 and
2011, as disclosed and discussed in the earnings release, must be positive.
Additionally, the sum of OfficeMax’s EBIT (as defined below) for its fiscal year
ending in 2010 (“2010 EBIT”) and for its fiscal year ending in 2011 (“2011
EBIT”) must equal at least $         million (the “EBIT Minimum”), and the
Committee must review and approve the 2010 EBIT, 2011 EBIT, and the EBIT
Minimum. For purposes of this Agreement, EBIT means OfficeMax’s pre-tax,
pre-interest earnings from continuing operations for a fiscal year, as
calculated by OfficeMax in its sole and complete discretion.

 

4. Vesting and Additional Performance Measurement Adjustments. Subject to
paragraphs 3 and 5, your Potential RSU Award will vest and be adjusted as
follows:

The first half of your Potential RSU Award shall be adjusted based on 2010 EBIT
in accordance with the following chart and shall vest on February 11, 2012 if
you are actively employed by OfficeMax on that date, and shall be payable as
soon as practical thereafter, but not later than March 15, 2013:

 

2010 EBIT

  

Percentage of Potential RSU Award

(Based on Number of RSUs Granted at Target)

   150% (Maximum)    100% (Target)    50%    0%

 

1



--------------------------------------------------------------------------------

FORM OF OfficeMax Incorporated

2010 Restricted Stock Unit Award Agreement – Performance Based

Vice Presidents and Above (U.S.)

 

The second half of your Potential RSU Award shall be adjusted based on 2011 EBIT
in accordance with the following chart and shall vest on February 11, 2013 if
you are actively employed by OfficeMax on that date, and be payable as soon as
practical thereafter, but not later than March 15, 2013:

 

2011 EBIT

  

Percentage of Potential RSU Award

(Based on Number of RSUs Granted at Target)

   150% (Maximum)    100% (Target)    50%    0%

Where 2010 EBIT or 2011 EBIT, as applicable, fall between the numbers shown on
the tables above, the Percentage of Potential RSU Award shall be calculated
using straight-line interpolation, except that no interpolation shall apply
within the 2010 EBIT and/or 2011 EBIT range associated with a Target payout.

 

5. Termination of Employment During Vesting Period. If your employment with
OfficeMax terminates at any time on or after the Award Date and before
February 11, 2013, your Potential RSU Award (subject to paragraphs 3 and 4,
including the adjustments described therein) will both vest (subject to
paragraphs 3 and 4) and be payable in accordance with this paragraph 5.

 

  a. Termination Prior to First Vesting Date. If your termination of employment
occurs before February 11, 2012 and:

 

  i. you terminate employment as a result of your death or total and permanent
disability, as determined by OfficeMax in its sole and complete discretion,

 

  ii. you are involuntarily terminated in a situation qualifying you for
severance payments under an OfficeMax plan, or

 

  iii. you voluntarily terminate employment and at the time of your termination
you are at least age 55 and have completed at least 10 years of employment with
OfficeMax,

then your Potential RSU Award shall vest (subject to paragraphs 3 and 4) on your
employment termination date in a pro rata manner as follows:

 

  •  

A pro rata portion of the unvested Restricted Stock Units relating to the first
half of your Potential RSU Award that would have otherwise vested, as determined
under paragraph 4, on February 11, 2012 based on the number of whole months that
you were employed with OfficeMax since the Award Date divided by 24 months, plus

 

  •  

A pro rata portion of the unvested Restricted Stock Units relating to the second
half of your Potential RSU Award that would have otherwise vested, as determined
under paragraph 4, on February 11, 2013 based on the number of whole months that
you were employed with OfficeMax since the Award Date divided by 36 months.

 

2



--------------------------------------------------------------------------------

FORM OF OfficeMax Incorporated

2010 Restricted Stock Unit Award Agreement – Performance Based

Vice Presidents and Above (U.S.)

 

The vested portion of your Potential RSU Award, as determined above, shall be
payable in accordance with the general payment timing provisions of paragraph 4,
as applicable. Any unvested Restricted Stock Units remaining after payout will
be forfeited and canceled.

 

  b. Termination Between First and Second Vesting Date. If your termination of
employment occurs after February 11, 2012 but before February 11, 2013 and:

 

  i. you terminate employment as a result of your death or total and permanent
disability, as determined by OfficeMax in its sole and complete discretion,

 

  ii. you are involuntarily terminated in a situation qualifying you for
severance payments under an OfficeMax plan, or

 

  iii. you voluntarily terminate employment and at the time of your termination
you are at least age 55 and have completed at least 10 years of employment with
OfficeMax,

then the number of unvested Restricted Stock Units relating to the second half
of your Potential RSU Award that would have otherwise vested, as determined
under paragraph 4, on February 11, 2013 shall vest (subject to paragraphs 3 and
4) on your employment termination date in a pro rata manner based on the number
of whole months that you were employed with OfficeMax since the Award Date over
36 months. Such pro rata vested Restricted Stock Units shall be payable not
later than March 15, 2013. Any unvested Restricted Stock Units remaining after
payout will be forfeited and canceled.

 

  c. Six-Month Minimum Employment and Plan Participation Requirement.
Notwithstanding the foregoing, in order to be eligible for the pro rata vesting
described in paragraphs 5.a and 5.b., you must be employed with OfficeMax and
have been a participant in the Plan for a minimum of six continuous months
during fiscal years 2010 and/or 2011.

 

  d. Other Terminations. Upon your voluntary or involuntary termination for any
reason not meeting the criteria specified in this paragraph 5, all unvested
Restricted Stock Units relating to your Potential RSU Award as of the date of
your termination of employment with OfficeMax shall be immediately forfeited and
canceled.

 

  e. Payment Upon Termination Due to Death. If your termination occurs as a
result of your death, payment with respect to your vested Restricted Stock Units
relating to your Potential RSU Award shall be made only to your beneficiary,
executor or administrator of your estate or the person or persons to whom the
rights to payment of such Restricted Stock Units shall pass by will or the laws
of descent and distribution, as determined by OfficeMax in its sole and complete
discretion.

 

6. Change in Control. In the event of a Change in Control prior to February 11,
2013, the continuing entity may either continue this Award or replace this Award
with an award of at least equal value with terms and conditions not less
favorable than the terms and conditions provided in this Agreement, in which
case the new award will vest according to the terms of the applicable award
agreement. Notwithstanding any provisions of this Agreement or the Plan to the
contrary, if the continuing entity does not so continue or replace this Award,
or if you experience a “qualifying termination,” all restrictions described in
this Agreement will lapse with respect to all unvested Restricted Stock Units
relating to your Potential RSU Award at the time of the Change in Control or
your qualifying termination (as applicable), all such Restricted Stock Units
will vest immediately, and payment of your Potential RSU Award shall be made as
soon as practical but in no event later than March 15 of the year following the
year in which the Change in Control or “qualifying termination” (as applicable)
occurred. “Change in Control” and “qualifying termination” shall be defined in
an agreement providing specific benefits upon a change in control or in the
Plan.

 

3



--------------------------------------------------------------------------------

FORM OF OfficeMax Incorporated

2010 Restricted Stock Unit Award Agreement – Performance Based

Vice Presidents and Above (U.S.)

 

7. Nontransferability. The Restricted Stock Units awarded pursuant to this
Agreement cannot be sold, assigned, pledged, hypothecated, transferred, or
otherwise encumbered prior to vesting. Any attempt to transfer your rights in
the awarded Restricted Stock Units prior to vesting will result in the immediate
forfeiture and cancellation of such units. Subject to the approval of OfficeMax
in its sole and complete discretion, Restricted Stock Units awarded pursuant to
this Agreement may be transferable to members of your immediate family and to
one or more trusts for the benefit of such family members, partnerships in which
such family members are the only partners, or corporations in which such family
members are the only stockholders.

 

8. Stockholder Rights. You will not receive dividends or dividend units on the
Restricted Stock Units awarded pursuant to this Agreement. With respect to the
Restricted Stock Units awarded hereunder, you are not a shareholder and do not
have any voting rights until such units vest and shares are recorded as issued
on OfficeMax’s official stockholder records.

 

9. Share Payment; Code Section 162(m). Vested Restricted Stock Units relating to
your Potential RSU Award will be paid to you in whole shares of Stock. Partial
shares, if any, will be paid in cash. Notwithstanding any provision in the Plan
or this Agreement to the contrary, if in OfficeMax’s good faith determination,
some or all of the remuneration attributable to this payment is not deductible
by OfficeMax for federal income tax purposes pursuant to Code Section 162(m),
then payment of such units will occur on the date OfficeMax anticipates, or
should reasonably anticipate, that payment would qualify for deduction under
Code Section 162(m).

 

10. Tax Withholding. The amount of shares of Stock to be paid to you will be
reduced by that number of shares of Stock having a Fair Market Value equal to
the required minimum federal and state withholding amounts triggered by the
vesting of your Restricted Stock Units. To the extent a fractional share of
Stock is needed to satisfy such tax withholding, the number of shares of Stock
withheld will be rounded up to the next whole number. Alternatively, you may
elect within 60 calendar days from the Award Date to satisfy such withholding
requirements in cash.

 

11. Non-Solicitation and Non-Compete. To the maximum extent allowable under
applicable state law, for the period beginning on the Award Date and ending one
year following your termination of employment with OfficeMax, you will not
(i) directly or indirectly employ, recruit or solicit for employment any person
who is (or was within six (6) months prior to your employment termination date)
an employee of OfficeMax, an Affiliate or Subsidiary; or (ii) commence
Employment with a Competitor in a substantially similar capacity to any position
you held with OfficeMax during the last 12 months of your employment with
OfficeMax and having the responsibility within the same geographic area(s) for
which you had responsibility during the last 12 months of your employment with
OfficeMax. If you violate the terms of this paragraph 11 at any time, you will
forfeit, as of the first day of any such violation, all right, title and
interest to the Restricted Stock Units and any shares of Stock you own in
settlement of your Restricted Stock Units on or after such date. OfficeMax shall
have the right to issue a stop transfer order and other appropriate instructions
to its transfer agent with respect to these Restricted Stock Units, and
OfficeMax further will be entitled to reimbursement of any fees and expenses
(including attorneys’ fees) incurred by or on behalf of OfficeMax in enforcing
its rights under this paragraph 11. By accepting this Award, you consent to a
deduction from any amounts OfficeMax, an Affiliate or Subsidiary owes to you
(including wages or other compensation, fringe benefits, or vacation pay, as
well as other amounts owed to you), to the extent of any amounts that you owe to
OfficeMax under this paragraph 11. If OfficeMax does not recover by means of
set-off the full amount owed to OfficeMax, you agree to pay immediately the
unpaid balance to OfficeMax.

 

  a. “Competitor” means any business, foreign or domestic, which is engaged, at
any time relevant to the provisions of this Agreement, in the sale or
distribution of products, or in the provision of services in competition with
the products sold or distributed or services provided by OfficeMax, an
Affiliate, Subsidiary, partnership, or joint venture of OfficeMax. The
determination of whether a business is a Competitor shall be made by OfficeMax’s
General Counsel, in his or her sole and complete discretion.

 

4



--------------------------------------------------------------------------------

FORM OF OfficeMax Incorporated

2010 Restricted Stock Unit Award Agreement – Performance Based

Vice Presidents and Above (U.S.)

 

  b. “Employment with a Competitor” means providing significant services as an
employee or consultant, or otherwise rendering services of a significant nature
for remuneration, to a Competitor, as determined by OfficeMax’s General Counsel,
in his or her sole and complete discretion.

 

12. Use of Personal Data. By executing this Agreement, you hereby agree freely,
and with your full knowledge and consent, to the collection, use, processing and
transfer (collectively, the “Use”) of certain personal data such as your name,
salary, nationality, job title, position evaluation rating along with details of
all past awards and current awards outstanding under the Plan (collectively, the
“Data”), for the purpose of managing and administering the Plan. You further
acknowledge and agree that OfficeMax and/or any of its Affiliates may make Use
of the Data amongst themselves and/or any other third parties assisting
OfficeMax in the administration and management of the Plan (collectively, the
“Data Recipients”). In keeping therewith, you hereby further authorize any Data
Recipient, including Data Recipients located in foreign jurisdictions, to
continue to make Use of the Data, in electronic or other form, for the purposes
of administering and managing the Plan, including without limitation, any
necessary Use of such Data as may be required for the subsequent holding of
shares on your behalf by a broker or other third party with whom you may elect
to deposit any shares acquired through the Plan.

OfficeMax shall, at all times, take all commercially reasonable efforts to
ensure that appropriate safety measures shall be in place to ensure the
confidentiality of the Data, and that no Use will be made of the Data for any
purpose other than the administration and management of the Plan. You may, at
any time, review your Data and request necessary amendments to such Data. You
may withdraw your consent to Use of the Data herein by notifying OfficeMax in
writing at the address specified in paragraph 13; however by withdrawing your
consent to use Data, you may affect your eligibility to participate in the Plan.

By executing this Agreement you hereby release and forever discharge OfficeMax
from any and all claims, demands, actions, causes of action, damages,
liabilities, costs, losses and expenses arising out of, or in connection with,
the Use of the Data including, without limitation, any and all claims for
invasion of privacy, defamation and any other personal, moral and/or property
rights.

 

13. Acceptance of Terms and Conditions. You must sign this Agreement and return
it to OfficeMax’s Compensation Department on or before March 15, 2010 or the
Award will be forfeited. Return your executed Agreement to: Latrice Greyer by
mail at OfficeMax, 263 Shuman Boulevard (5E217), Naperville, Illinois 60563 or
by fax at 1-630-647-3722.

OfficeMax Incorporated

  Awardee: First Last (Pers ID)     Bruce Besanko     Executive Vice President,
  Signature:  

 

Chief Financial Officer & Chief     Administrative Officer   Date:  

 

 

5